Citation Nr: 1514981	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-33 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for costochondritis/chest pain (chest disability).

2.  Entitlement to service connection for a chest disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was remanded by the Board in October 2013 for a personal hearing.  The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015, and a transcript of the hearing is of record.

Consequently, there has been substantial compliance with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

The issue of entitlement to service connection for a low back disability was denied by rating decision in February 2013, and a notice of disagreement was received by VA in March 2013.  A Statement of the Case was issued in October 2014, and a substantive appeal was received later in October 2014.  Consequently, this issue is part of the current appeal.

The August 2009 Statement of the Case denied the claim for entitlement to service connection for a chest disability on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a chest disability, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran and his wife testified at his January 2015 video conference hearing that his PTSD symptomatology had gotten worse since his most recent VA compensation and pension evaluation in 2010.  Consequently, a current evaluation of the Veteran's PTSD is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The reopened issue of entitlement to service connection for a chest disability, as well as the claims for entitlement to service connection for a low back disability, entitlement to an initial evaluation in excess of 70 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a chest disability was denied by rating decision in August 2005; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the August 2005 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chest disability.

3.  The evidence of record shows that the Veteran's PTSD symptomatology at the minimum more nearly approximates functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for a chest disability is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since August 2005 to reopen the claim of entitlement to service connection for a chest disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an initial evaluation of at least 70 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was granted for PTSD by rating decision in August 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

The April 2007 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the letter of the criteria for assignment of an increased rating and an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are several pertinent VA evaluations of the Veteran's PTSD on file, with the most recent in November 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim, including at his January 2015 video conference hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the January 2015 hearing, the Veteran's attorney and the undersigned VLJ asked the Veteran questions about his PTSD.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ and the Veteran's attorney also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to the new and material evidence issue on appeal, because the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a chest disability, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Analysis of the Claims

New and Material Claim

The Veteran seeks to reopen a claim of service connection for a chest disability, which he contends was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a back disability was denied by rating decision in August 2005 because the evidence does not show disability incurred in or caused by service.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the August 2005 rating decision consisted of the Veteran's service treatment records and a May 2005 VA evaluation.  

The Veteran's service treatment records, including on separation examination in January 2010, do not reveal any complaints or clinical findings related to chest pain.   

Evidence received since August 2005 includes a June 2006 VA treatment report with complaints of chest pain and a March 2007 statement from the Veteran noting that he did not complain of chest pain in service because he was involved in training exercises but that he had had problems with chest muscle pain since service.

The Board has reviewed the evidence received into the record since the August 2005 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a chest disability.  

The June 2006 treatment report and March 2007 statement are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current chest disability that is related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for a chest disability, as this evidence bears upon one element of a claim for service connection.


Increased Rating Claim

The Veteran seeks an initial rating in excess of 50 percent for service-connected PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Service connection for PTSD was originally granted by rating decision in August 2007, and a 10 percent rating was assigned effective March 29, 2007.  A September 2010 rating decision granted a 50 percent evaluation for PTSD effective March 29, 2007.  The Veteran continued his appeal for an increased rating.  

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

It was reported on VA evaluation in August 2007 that the Veteran was tense and irritable.  He said that he was unable to hold a job.  PTSD was diagnosed, and the GAF score was 45.  It was noted that he had strained relationships with his wife and family and did not have any friends.  He had symptoms of hyperarousal, avoidance, and reexperiencing.  The examiner opined that the Veteran would have difficulty holding a job due to his psychiatric symptoms.  

VA treatment records for January 2008 reveal a GAF score of 54. 

The Veteran was provided a VA psychiatric evaluation in June 2010.  He noted that he was currently unemployed and that he had to change jobs frequently because of his irritability.  His PTSD symptoms included irritability, anxiety, insomnia, hypervigilance, avoidance of crowds, and a lack of social interest.  He had a history of aggressiveness, having pushed his wife against a wall a couple of times.  The examiner concluded that the Veteran's PTSD caused serious impairment in social and occupational functioning, with reduced reliability and productivity.  The diagnoses were PTSD and alcohol abuse.  The GAF score was 49.  It was noted by the examiner that the Veteran's PTSD symptoms, particularly his irritability, had increased to the point where his poor job performance, involving absenteeism and frequent job switches, threatened his employability.  The examiner concluded that although the Veteran's PTSD did not render him unemployable, he was only able to work in situations where contact with other people was minimized.  
VA treatment records for November 2010 reveal the diagnoses of PTSD, severe; major depression, moderate; and dementia secondary to traumatic brain injury.  The GAF score was 40.  The examiner concluded that, given the Veteran's PTSD symptomatology, he was unlikely to be employable in a competitive job market because he might present a danger to others, as his has presented a danger to his wife.  Moreover, with his current cognitive deficits, it was likely that he would have difficulty learning new job skills and, given his mindset, it was likely that he would continue to have trouble accepting how civilians perform their jobs and how difficulty with anger management.  

VA treatment records dated in June 2011 reveal the diagnoses of chronic PTSD; depressive disorder, not otherwise specified (NOS); rule out mild cognitive impairment; and sleep disorder, NOS.  The GAF score was 50.  The Veteran's symptoms included anxiety, irritability, social isolation, avoidance of crowds, startle response, hypervigilance, and insomnia.  It was noted that his nightmares were helped by Ambien.

A May 2012 Social Security Administration (SSA) decision granted the Veteran SSA disability benefits, effective June 1, 2010, due to multiple disabilities, including PTSD and other service-connected disability as well as some nonservice-connected disabilities.

Also on file is a September 2013 Vocational Assessment from J. M. Salek, a vocational rehabilitation consultant.  It was concluded that, given what appears to be the permanency of the Veteran's chronic ongoing behavioral, cognitive, and emotional symptoms due to his PTSD, depression, and sinus headaches, as well as his ongoing gastritis symptoms and abdominal pain, the Veteran had not been able to engage in any substantially gainful occupation since June 2010.
A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Based on the relevant evidence, the Veteran's PTSD symptomatology more nearly approximates occupational or social impairment equivalent to what would be caused by the symptoms for an increased rating of 70 percent, with evidence of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  GAF scores noted above ranged from 40 to 54, with most scores of 50 or lower.  As noted above, a score from 41 to 50 is indicative of serious impairment in occupational, social, or school functioning.  His PTSD symptoms included irritability, anxiety, insomnia, hypervigilance, avoidance of crowds, and a lack of social interest.  He had difficulty in his marriage, in dealing with other people, and in his employment, as he was constantly switching jobs.  Consequently, the Board finds that the Veteran's PTSD symptomatology at a minimum more nearly approximates the criteria for a 70 percent rating throughout the appeal period.

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a chest disability is reopened; and to that extent only, the appeal is granted.

Entitlement to an initial evaluation of at least 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for a chest disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  There is no nexus opinion on file on whether the veteran currently has a chest disability that is causally related to service.  Although the Veteran has low back problems that he relates to service, there is also no nexus opinion on file on whether his low back disability is causally related to service.

With respect to the claim for an increased rating for PTSD, which has been increased to 70 percent, it cannot be determined whether a rating in excess of 70 percent is warranted because no VA compensation and pension evaluation of the disability has been conducted since 2010.
With respect to the claim for a TDIU, there is insufficient evidence of the Veteran's employment history on record, as it appears that the Veteran has had multiple jobs throughout the appeal period without clear evidence of his past earnings.

Consequently, additional development is required prior to final adjudication by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be requested to provide documentation of his earnings and employment history from March 2007 through the present, to include the submission of a VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability.

2.  The AMC/RO will arrange for examination of the Veteran by an appropriate medical professional to determine whether he has a chest and/or a low back disability that is causally related to service.  The claims filed must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any chest and/or back disability found began in service, was caused by service, or is otherwise related to service.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.
A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After the above, the AMC/RO will re-adjudicate the Veteran's claims for entitlement to service connection for a chest disability, entitlement to service connection for a low back disability, entitlement to an initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


